Title: Questions for Captain Allen McLane, 29 October 1777
From: Washington, George
To: McLane, Allen



[c.29 October 1777]

1st  What number of troops supposed to be in Genl Howe’s Army, and how disposed of?
2d  What works thrown up in and about the City, & what cannon in them?
3d  Have any detachments been made over to Jersey, & for what purpose?

4th  How many men have they sent over there, & how many pieces of Cannon?
5th  What kind of cannon, whether field pieces or larger Cannon?
6th  What preparations are they making on the water, are they fitting out Ships, Gallies, fire rafts, or floating batteries?
7th  Do they think they can stay in Philadelphia, if their shipping cannot pass the forts?
8th  Are they resolved to make any farther attempts on both the Forts or either of them, and in what way, whether by storm or siege?
9th  Can you discover whether they will attempt anything against the Forts and where? Observe carefully the preparations making on the river, and along the wharves, it is of great importance to know the time or near it.
10th  Is there any talk of leaving Philada and by what route, observe carefully what they are doing with their waggons, whether their baggage is packed up, and what directions their waggons receive?
11th  Are the Tories, and friends of the British Army, under much apprehensions of their leaving Town, and what preparations are they making to remove themselves, or their effects?
12th  For what purpose is it understood, the bridge is thrown over the middle ferry, and what force is kept on the West side of the Schuylkill?
13th  Has the bridge been injured by the late storm, or is it passable?
14th  Where are the Grenadiers, Light Infantry, and Rangers, and are they making any preparations to move?
15th  What number of men are sent over to Carpenters, and province Islands, and how often are they relieved?
16th  In what condition are those banks since the late rain—Can waggons and Carriages pass, so as to transport provisions and Stores from the Ships to the Town.
17th  In what condition are the Troops for provisions, and in what articles is there the greatest scarcity?
18th  How are the Inhabitants situated for provisions?
19th  What impression has the news of Genl Burgoyne’s surrender made on the British Army?
20th  Is there any conversation in the British Army, or among the Inhabitants, of Genl Howe’s coming out to meet Genl Washington?
21st  What is the British Army now employed about? Note carefully the prices of every thing.
22d  Does continental money rise or fall in value, in the Town?
23d  Can you learn whether there are any preparations making or any intentions to go up the Delaware, to burn the Frigates & Vessels there?

24th  Find out what duty the Soldiers do, and whether they are contented, How many nights in the week, are they in bed?
25th  Enquire particularly into the treatment of the prisoners, in the new Goal, so that if necessary you make oath of it!
26th  Do they compel any to enlist by starving or otherwise ill treating them?
27th  Find out how far the redoubts between Delaware and Schylkill are apart, and whether there are lines, or abattis between the redoubts.
